

Exhibit 10.8








THE WALT DISNEY COMPANY
Schedule of Provisions for Certain
Time-Vested Restricted Stock Unit Awards
Pursuant to the 2011 Stock Incentive Plan




AWARD AGREEMENT, dated as of Dated between The Walt Disney Company, a Delaware
corporation (“Disney”), and Participant Name (the “Participant”). This Award is
granted on Grant Date (the “Date of Grant”) by the Compensation Committee of the
Disney Board of Directors (the “Committee”).


Section 1.  Restricted Stock Unit Award.  Disney hereby grants to the
Participant, on the terms and conditions set forth herein, an Award of ####
Restricted Stock Units pursuant to the 2011 Stock Incentive Plan (the “Plan”).
All capitalized terms not defined herein shall have the meaning set forth in the
Plan.  The Award referred to herein constitutes a “Stock Unit Award” under the
Plan.  The Restricted Stock Units are notional units of measurement denominated
in Shares of Disney (i.e. one Restricted Stock Unit is equivalent in value to
one Share, subject to the terms hereof).  The Restricted Stock Units represent
an unfunded, unsecured obligation of Disney.


Section 2. Vesting Requirements. Subject to accelerated vesting in certain
circumstances as provided in Section 3 below and to the terms of Section 6 below
regarding extended vesting, your right to receive payment of this Award shall
become vested only if you remain continuously employed by Disney or an Affiliate
from the date hereof (i) in the case of the first tranche, until the first
anniversary of the Date of Grant, (ii) in the case of the second tranche, until
the second anniversary of the Date of Grant, (iii) in the case of the third
tranche, until the third anniversary of the Date of Grant and (iv) in the case
of the fourth tranche, until the fourth anniversary of the Date of Grant. The
vesting dates for your award are set forth on the website(s) referred to herein
at the Grant Detail page, which may be accessed by clicking on the hyperlink for
the award on the left-hand side of the Grant Summary page.
Except as otherwise provided in Sections 3 or 6 below, if the service vesting
requirements of this Section 2 are not satisfied for a tranche, the applicable
number of Restricted Stock Units shall be immediately forfeited and your rights
with respect thereto shall cease. All Restricted Stock Units for which the
requirements of this Section 2 have been satisfied shall become vested and shall
thereafter be payable in accordance with Section 5 hereof.


Section 3. Accelerated Vesting. Notwithstanding the terms and conditions of
Section 2 hereof, upon your death or Disability (to the extent permitted under
applicable local law), or upon the occurrence of a Triggering Event within the
12-month period following a Change in Control (in accordance with Section 11 of
the Plan as in effect on the date hereof), this Award shall become fully vested
and shall be payable in accordance with Section 5 hereof to the extent that it
has not previously been forfeited.


Section 4. Dividend Equivalents. Any dividends paid in cash or Shares will be
credited to you as additional Restricted Stock Units as if the Restricted Stock
Units you previously held were outstanding Shares, as follows: such credit shall
be made in whole Restricted Stock Units only (rounded downward to the nearest
whole unit) and shall be based on the Fair Market Value of the Shares on the
date of payment of such dividend. All such additional Restricted Stock Units
shall be subject to the same vesting requirements applicable to the Restricted
Stock Units in respect of which they were credited and shall be payable in
accordance with Section 5 hereof.


Section 5. Payment of Award. Payment of vested Restricted Stock Units shall be
made within 30 days of the applicable vesting date under Section 2 hereof as of
which the vesting requirements under Section 2 hereof shall have been satisfied
with respect to any tranche (or within 30 days of the acceleration of vesting
under Section 3 hereof). The Restricted Stock Units shall be paid in cash or in
Shares (or some combination thereof), as determined by the Committee in its
discretion at the time of payment, and in either case shall be paid to you after
deduction of all


* The vesting dates for your award are set forth on the website(s) referred to
herein at the Grant Detail page, which may be accessed by clicking on the
hyperlink for the award on the left-hand side of the Grant Summary page.
1



--------------------------------------------------------------------------------




income tax, social insurance contributions, National Insurance contributions,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”) in the amount determined by the Committee.


Section 6. Extended Vesting.


(a) In the event that your employment with Disney or an Affiliate thereof
terminates for any reason other than death, Disability or “cause” (as further
provided in the Plan) at a time when (i) you have attained the age of 60 and
have completed at least 10 consecutive Service Years (as hereinafter defined)
and (ii) at least one year has passed since the Date of Grant, then unless
otherwise stated in the Appendix (as defined in Section 18), the remaining then
unvested tranche(s) of this Award shall vest in accordance with the terms and
provisions hereof in the same manner as if your employment had continued through
the scheduled vesting date(s) of such tranche(s); provided, however, that in the
event of your death prior to any such scheduled vesting date(s), all remaining
then unvested tranche(s) of this Award shall vest and be payable immediately
upon such event. For purposes of the foregoing, “Service Year” shall mean any
12-month period during which you were continuously employed by Disney or an
Affiliate thereof. In determining the total number of consecutive Service Years
that you have been so employed, Disney shall apply such rules regarding the
bridging of service as the Committee may adopt from time to time.


(b) Notwithstanding any other term or provision hereof, if at the time of
termination of employment (other than upon the scheduled expiration date of an
employment agreement) you are employed pursuant to an employment agreement with
Disney or an Affiliate which provides under certain circumstances for the
continued vesting of any Restricted Stock Units subject to this Award in the
event of the termination of such employment agreement prior to its scheduled
expiration date (a “Contractual Extension Provision”), then, except as otherwise
provided in such employment agreement, (i) this Section 6 shall be interpreted
and applied in all respects as if you had remained continuously employed by
Disney or an Affiliate thereof from the Date of Grant through the scheduled
expiration date of such employment agreement and (ii) the date of termination of
your employment for all purposes under this Section 6 shall be deemed to be the
scheduled expiration date of such employment agreement.
(c) Solely for purposes of determining whether, and to what extent, the
Participant shall have satisfied the service vesting requirement in Section 2,
the Participant shall be deemed to have continued in employment (without
duplication of any service credit afforded with respect to a Contractual
Extension Provision) with Disney or an Affiliate during any period for which the
Company provides Participant pay in lieu of notice in connection with The Worker
Adjustment and Retraining Notification Act, as currently in effect and as the
same may be amended from time to time, or any successor statute thereto or any
comparable provision of state, local or foreign law applicable to the
Participant.
Section 7. Responsibility for Taxes. Restricted Stock Units are granted and
vested in the United States. At the time of vesting, if you are a U.S. taxpayer,
Disney will withhold all U.S. federal, state and local taxes as required by law
at the then-current rate for supplemental wage income as applicable. If you are
resident outside the U.S., you shall be responsible for the payment of all
Tax-Related Items, and Disney will either withhold the Tax-Related Items as
required by local law, or, alternatively, you will be required to pay the
Tax-Related Items directly or, where permitted by local law with respect to
fringe benefits or employer social taxes, to reimburse Disney or the Affiliate
by whom you are employed (the “Employer”) for the Tax-Related Items paid by
Disney or such Affiliate.


Regardless of any action Disney or the Employer takes with respect to any
Tax-Related Items, you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by Disney or the Employer, whether you are in the United
States or any other country. You further acknowledge that Disney and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the issuance of Shares upon settlement of the Restricted
Stock Units, the subsequent sale of Shares acquired pursuant to such issuance
and the receipt of any dividends and/or dividend equivalents; and (ii) do not
commit to and are under no obligation to structure the


2

--------------------------------------------------------------------------------




terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you are subject to tax in more than one jurisdiction, you
acknowledge that Disney and/or the Employer (or former employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, you agree
to pay or make adequate arrangements satisfactory to Disney and/or the Employer
to satisfy all Tax-Related Items. In this regard, you authorize Disney and/or
the Employer, or their respective agents, at their discretion, to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by one
or a combination of the following: (i) withholding from your wages or other cash
compensation paid to you by Disney and/or the Employer; (ii) withholding from
proceeds of the sale of Shares acquired upon vesting/settlement of the
Restricted Stock Units either through a voluntary sale or through a mandatory
sale arranged by Disney (on your behalf pursuant to this authorization without
further consent); or (iii) withholding in Shares to be issued upon settlement of
the Restricted Stock Units.


Depending on the withholding method, Disney may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent in Shares. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.


Finally, you shall pay to Disney or the Employer, including through withholding
from your wages or other cash compensation paid to you by Disney and/or the
Employer, any amount of Tax-Related Items that Disney or the Employer may be
required to withhold or account for as a result of your participation in the
Plan that cannot be satisfied by the means previously described. Disney may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
you fail to comply with your Tax-Related Items obligations.


Section 8. Restrictions on Transfer. Neither this Award nor any Restricted Stock
Units covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by you, other than to Disney as a result of forfeiture
of the Restricted Stock Units as provided herein.


Section 9. No Voting Rights. The Restricted Stock Units granted pursuant to this
Award, whether or not vested, will not confer any voting rights upon you, unless
and until the Award is paid in Shares.


Section 10. Award Subject to Plan. This Restricted Stock Unit Award is subject
to the terms of the Plan, the terms and provisions of which are hereby
incorporated by reference. In the event of a conflict or ambiguity between any
term or provision contained herein and a term or provision of the Plan, the Plan
will govern and prevail.


Section 11. Changes in Capitalization. The Restricted Stock Units under this
Award shall be subject to the provisions of the Plan relating to adjustments for
changes in corporate capitalization.


Section 12. Nature of Grant. In accepting the Restricted Stock Unit Award, you
acknowledge, understand and agree that:


(a)    the Plan is established voluntarily by Disney, it is discretionary in
nature, and may be amended, suspended or terminated by Disney at any time, to
the extent permitted by the Plan;


(b)    the grant of the Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of restricted stock units, or benefits in lieu of restricted stock units,
even if restricted stock units have been granted in the past;




3

--------------------------------------------------------------------------------




(c)    all decisions with respect to future Restricted Stock Unit or other
grants, if any, will be at the sole discretion of Disney;


(d)    your participation in the Plan shall not confer upon you any right to
employment or service with the Employer, Disney or any other Affiliate, and
shall not interfere with the ability of the Employer to terminate your
employment or service relationship (if any) at any time or to change the terms
and conditions of such employment or service relationship (if any);


(e)    you are voluntarily participating in the Plan;


(f)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not intended to replace any pension
rights or compensation;


(g)    the Restricted Stock Unit Award and your participation in the Plan will
not be interpreted to form an employment or service agreement or relationship
with Disney or any Affiliate;


(h)    the future value of the Shares subject to the Restricted Stock Units is
unknown, indeterminable and cannot be predicted with certainty;


(i)    unless otherwise agree with Disney, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of same,
are not granted as consideration for, or in connection with, any service you may
provide as a director of any Affiliate;


(j)    no claim or entitlement to compensation or damages shall arise from any
forfeiture of the Restricted Stock Units resulting from termination of your
employment or service relationship (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or providing services or the terms of your employment or
service agreement, if any) and in consideration of the grant of the Restricted
Stock Units, you agree not to institute any claim against Disney, the Employer
or any Affiliate;


(k)    for purposes of the Restricted Stock Units, your employment or service
relationship will be considered terminated as of the date you are no longer
actively providing services to Disney, the Employer or any other Affiliate
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
employed or providing services or the terms of your employment or service
agreement, if any) and except in the case of death or Disability in accordance
with Section 3 hereof and unless otherwise expressly provided in this Award
Agreement or determined by Disney, your right to vest in the Restricted Stock
Units under the Plan, if any, will terminate effective as of such date and will
not be extended by any notice period (e.g., the period of your employment
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where you are employed or providing services or the terms of your employment or
service agreement, if any); the Committee shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of
your Restricted Stock Unit Award (including whether you may still be considered
to be providing services while on a leave of absence);


(l)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;


(m)    unless otherwise provided in the Plan or by Disney in its discretion, the
Restricted Stock Units and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Restricted Stock Units or


4

--------------------------------------------------------------------------------




any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and


(n)    if you are providing services outside the United States:


(i)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income and value of same, are not part of normal or expected
compensation or salary for any purpose; and



(ii)
neither Disney, the Employer nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to you pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.



Section 13. No Advice Regarding Grant. Disney is not providing any tax, legal or
financial advice, nor is Disney making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the Shares subject to
the Restricted Stock Units. You understand and agree that you should consult
with your own personal tax, legal and financial advisors regarding participation
in the Plan before taking any action related to the Plan.


Section 14. Governing Law and Venue. This Award Agreement shall be construed and
enforced in accordance with the internal substantive laws of the State of
Delaware, U.S.A., without giving effect to the choice of law principles thereof.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by the Restricted Stock Units and this
Award Agreement, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the State of California, U.S.A. and agree that such
litigation shall be conducted only in the courts of Los Angeles County,
California, U.S.A., or the federal courts for the United States for the Central
District of California, and no other courts, where this grant is made and/or to
be performed.


Section 15. Electronic Delivery and Acceptance. Disney may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by Disney or
a third party designated by Disney.


Section 16. Language. You acknowledge that you are sufficiently proficient in
English to understand the terms and conditions of this Award Agreement.
Furthermore, if you have received this Award Agreement, or any other document
related to the Restricted Stock Units and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.


Section 17. Severability. The provisions of this Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


Section 18. Appendix. The Restricted Stock Units shall be subject to any special
provisions set forth in any appendix for your country (the “Appendix”). If you
relocate to one of the countries included in the Appendix during the vesting
period for the Restricted Stock Units, the special provisions for such country
shall apply to you, to the extent Disney determines that the application of such
provisions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Award Agreement.


Section 19. Imposition of Other Requirements. Disney reserves the right to
impose other requirements on the Restricted Stock Units and the Shares acquired
upon vesting/settlement of the Restricted Stock Units, to the extent Disney
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.




5

--------------------------------------------------------------------------------




Section 20. Data Privacy. You explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement and any Restricted Stock Unit grant
materials by and among, as applicable, Disney, the Employer and any other
Affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan.


You understand that Disney and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, date of birth, Social Security Number,
social insurance number, passport or other identification number, salary,
nationality, job title, any shares or directorships held in Disney, details of
all restricted stock units or any other entitlement to shares awarded, canceled,
exercised, vested, unvested or outstanding in your favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.


You understand that Data will be transferred to Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“Merrill Lynch”) or such other third party stock plan
administrator as may be selected by Disney in the future, which is assisting
Disney with the implementation, administration and management of the Plan. You
understand that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than your country, and that these
data privacy laws and protections may not offer the same level of protection for
your Data as those of your country. You understand that, if you reside outside
the United States, you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative.


You authorize Disney, Merrill Lynch and any other possible recipients that may
assist Disney (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use retain and transfer Data, in
electronic or other form, for the purpose of implementing, administering and
managing your participation in the Plan. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that, if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your employment
status or service with the Employer will not be affected; the only consequence
of refusing or withdrawing your consent is that Disney would not be able to
grant you Restricted Stock Units or other Awards or administer or maintain such
Awards. Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


Section 21. Waiver. You acknowledge that a waiver by Disney of breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
you or any other Participant.


Section 22. Insider Trading/Market Abuse Laws. You acknowledge that, depending
on your or your broker’s country of residence or where the Shares are listed,
you may be subject to insider trading restrictions and/or market abuse laws,
which may affect your ability to acquire or sell or attempt to sell Shares or
rights to Shares (e.g., Restricted Stock Units), either directly or indirectly,
or rights linked to the value of Shares under the Plan during such times as you
are considered to have “inside information” regarding Disney (as defined by or
determined under the laws in the applicable jurisdiction or the laws in your
country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before you possessed inside
information. Furthermore, you could be prohibited from (i) disclosing the inside
information to any third party (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them to otherwise to buy or sell securities.
Keep in mind third parties include fellow employees. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under Disney's insider trading policy. You acknowledge that
it is your responsibility to comply


6

--------------------------------------------------------------------------------




with any applicable restrictions, including those imposed under Disney's insider
trading policy, and you should consult with your own personal legal and
financial advisors on this matter before taking any action related to the Plan.


Section 23. Foreign Asset/Account Reporting Requirements. You acknowledge that
there may be certain foreign asset and/or account reporting requirements which
may affect your ability to acquire or hold Shares acquired under the Plan or
cash received from participating in the Plan (including from any dividends
received or sale proceeds arising from the sale of Shares) in a brokerage or
bank account outside your country. You understand that you may be required to
report such accounts, assets or transactions to the tax or other authorities in
your country. You also may be required to repatriate sale proceeds or other
funds received as a result of your participation in the Plan to your country
through a designated bank or broker and/or within a certain time after receipt.
You acknowledge that it is your responsibility to comply with all such
requirements, and that you should consult your personal legal and tax advisors,
as applicable, to ensure your compliance.


***********************




7